department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number release number release date date date u i l legend m n o m n dear this letter is in reference to the letter from the authorized representative of m in which m requested rulings that neither its formation of n nor m’s restructuring will adversely affect m’s tax exempt status under sec_501 of the internal_revenue_code m is an organization recognized by the internal_revenue_service as exempt from federal_income_tax as a charitable_organization under sec_501 of the code m is a nonprofit membership corporation under state law with members world-wide engaged in charitable and educational activities regarding m and the treatment of n conditions products focusing on the latest scientific and professional information as well as reports on m diagnoses treatment and research and hosts the largest annual international gathering of physicians researchers and academics in the fields of m m also publishes two journals as well as several smaller periodicals over the past several years m’s members have expressed an interest in forming a trade_association business league organization to which m could transfer certain of its activities that are similar to business league activities because of the various limitations imposed on organizations exempt under sec_501 of the code m’s membership determined that the formation of a new organization under sec_501 would allow m to pursue its charitable activities while allowing the new organization to expand the services provided to the m currently conducts activities such as continuing medical education programs and the reorganized system will be established as follows n the new m will serve as the accordingly a new non-stock nonprofit corporation was formed this organization was o will transfer certain activities it has been performing to the new m that are traditionally membership m states that a new organization could also provide new activities designed to improve the common business_interest of its members named n n has been recognized by the service as an exempt_organization described in sec_501 of the code subsequent to the receipt of this ruling m will amend its articles of incorporation to change its name to o to better reflect and symbolize the charitable purposes that it serves in addition n will amend its articles of incorporation to change its name to m so that each of the organizations’ names best reflects their purposes and activities sole corporate member of o and will have the right to appoint and remove the board_of trustees of o the former members of m will become members of the new m the board_of directors of each organization will not be identical but there will be substantial overlap on the boards carried on by trade associations such as member advocacy through lobbying at both the state and federal levels other activities that will be transferred include membership activities such as the collection and processing of dues and the public affairs committee m anticipates that some employees will be provided by o to the new m pursuant to an administrative services agreement on a cost_basis the new m will lease space from an independent party m has stated that the organization exempt under sec_501 of the code will appoint a committee to review all proposed transactions between the sec_501 organization and the sec_501 organization from the standpoint of fairness to the sec_501 organization and consistency with charitable purposes the committee will be charged with protecting the charitable assets of the sec_501 organization described above will adversely affect the tax-exempt status of m as an organization described in sec_501 of the code sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual business_leagues chambers_of_commerce real-estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose m has requested a ruling that neither the formation of n nor the restructuring and transfers sec_501 of the code provides for the exemption from federal_income_tax of sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and is therefore not to be construed as limited by the separate enumeration in sec_501 of other tax-exempt purposes which may fall within the broad outlines of charity as developed by judicial decisions sec_1_501_c_3_-1 of the regulations provides in part that the term educational as used in sec_501 of the code relates to the instruction or training of the individual for the purpose of improving or developing his capabilities one example is an organization whose activities consist of presenting public discussion groups forums panels lectures or other similar programs sec_1_501_c_6_-1 of the regulations provides that a business league is an association subsequent to the proposed reorganization n the new m will continue to operate as a of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons business league within the meaning of sec_501 of the code o the old m will continue to operate for charitable and educational_purposes within the meaning of sec_501 the transfer of activities and actions described above will have no adverse effect on a determination of exempt status exempt under sec_501 to act as its parent without jeopardizing its exempt status however the sec_501 organization must not give up control of its charitable and educational_purposes or activities to the sec_501 parent the activities being transferred membership services including collecting and processing of dues member advocacy through lobbying and a public affairs committee do not constitute in and of themselves the charitable or educational_purposes or activities of o accordingly based on the facts and circumstances concerning the proposed transaction we rule that neither the formation of n nor the restructuring and transfers described above will adversely affect the tax-exempt status of m as an organization described in sec_501 of the code an organization exempt under sec_501 of the code may create an organization this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records except as we have specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions or under any other provision of the code this ruling is directed only to the organization that requested it sec_6110 of the as provided by section dollar_figure of revproc_2007_4 2007_1_irb_118 comfort letter if there are any questions about this ruling please contact the person whose name and code provides that it may not be used or cited as precedent telephone number are shown in the heading of this letter rulings will not be issued where a transaction is addressed by established precedent enclosure notice sincerely yours debra j kawecki manager exempt_organizations technical group
